FILED
                             NOT FOR PUBLICATION                            SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PIERRE L. HOFFMAN,                               No. 10-16737

               Plaintiff - Appellant,            D.C. No. 5:08-cv-04499-JW

  v.
                                                 MEMORANDUM *
CHARLES D. LEE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                       James Ware, Chief Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Pierre L. Hoffman appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and safety. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056

(9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Hoffman

failed to raise a genuine dispute of material fact as to whether defendants knew of

and disregarded an excessive risk to his health or safety. See id. at 1058 (prison

officials act with deliberate indifference only if they know of and disregard an

excessive risk to inmate health or safety, and a mere difference of opinion

concerning the appropriate course of treatment does not amount to deliberate

indifference).

      Hoffman’s motion for default, received on January 7, 2011, is ordered filed

and is denied as moot.

      AFFIRMED.




                                          2                                    10-16737